Name: 80/2/EEC: Commission Decision of 19 December 1979 amending Council Decision 78/642/EEC on health protection measures in respect of the Republic of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  means of agricultural production;  international trade;  trade;  agricultural policy
 Date Published: 1980-01-09

 Avis juridique important|31980D000280/2/EEC: Commission Decision of 19 December 1979 amending Council Decision 78/642/EEC on health protection measures in respect of the Republic of Botswana Official Journal L 005 , 09/01/1980 P. 0007 - 0008 Greek special edition: Chapter 03 Volume 27 P. 0185 COMMISSION DECISION of 19 December 1979 amending Council Decision 78/642/EEC on health protection measures in respect of the Republic of Botswana (80/2/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 15 thereof, Having regard to Council Decision 78/642/EEC of 25 July 1978 on health protection measures in respect of the Republic of Botswana (3), as last amended by Commission Decision 79/456/EEC (4), and in particular Article 3 thereof, Whereas Decision 78/642/EEC, taking into account the health situation in the Republic of Botswana and the measures adopted by the authorities of that country to combat foot-and-mouth disease and to prevent the disease spreading into other uncontaminated areas, permitted Member States to import into their territory, under certain conditions and from specified districts, fresh meat from that country; Whereas one area should be precluded from exporting fresh meat to Member States, on account of its proximity to a region in which foot-and-mouth disease has reappeared; Whereas vaccinations have been carried out against foot-and-mouth disease in a district of the Republic of Botswana which had been authorized to export fresh meat to the Member States primarily by virtue of the fact that the district was free from that disease ; whereas exports of fresh meat from that district to the Member States should not be authorized, in view of the provisions of Directive 72/462/EEC, which provide that Member States may authorize the importation of fresh meat only if it comes from non-member States in which no vaccinations have been carried out for 12 months against exotic foot-and-mouth disease save where a decision to the contrary has been taken in accordance with Community procedure; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 78/642/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: "The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply to the following districts of the Republic of Botswana : Ghanzi (with the exclusion of its north-west sector called "Ghanzi-Farms"), Kweneng, Kgatlend, South-East, Southern, Kgalagadi or to that part of the country situated between : to the north, Palapye (1)OJ No L 302, 31.12.1972, p. 28. (2)OJ No L 26, 31.1.1977, p. 81. (3)OJ No L 213, 3.8.1978, p. 15. (4)OJ No L 116, 11.5.1979, p. 31. Sherwood Cordon Fence, to the east, the border of the Republic of South Africa, to the south, Dibete Cordon Fence, and to the west, the railway line connecting Dibete and Palapye." 2. In point IV of the animal health certificate set out in the Annex: (a) in the first indent of paragraph 1 (a): - insert after the name "Ghanzi" the following phrase: "(with the exclusion of its north-western sector known as "Ghanzi Farms")", - that part of the sentence which reads "since May 1978 or since birth, have remained in that part of the country to the east of the railway line connecting Dibete and the Rhodesian border" is replaced by the following : "since May 1978 or since birth, have remained in that part of the country situated between : to the north, Palapye Sherwood Cordon Fence, to the east, the border of the Republic of South Africa, to the south, Dibete Cordon Fence, and to the west, the railway line connecting Dibete and Palapye"; (b) in the fourth indent of paragraph 1 (a) that part of the sentence which reads "and, in the case of animals from that part of the country to the east of the railway line connecting Dibete and the Rhodesian border" is replaced by the following : "and, in the case of animals from that part of the country between : to the north, Palapye Sherwood Cordon Fence, to the east, the border of the Republic of South Africa, to the south, Dibete Cordon Fence, and to the west, the railway line connecting Dibete and Palapye"; (c) the sixth indent of paragraph 1 (a) is replaced by the following : "were slaughtered after 15 January 1980 (date of slaughter : ...)". Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 December 1979. For the Commission Finn GUNDELACH Vice-President